               Case 1:19-cr-00223-NRB Document 16 Filed 11/24/19 Page 1 of 1
SABRINA P. SHROFF                                                                      233 BROADWAY
  ATTORNEY AT LAW                                                           NEW YORK, NEW YORK 10007




     November 24, 2019


     BY ECF

     Honorable Naomi Reice Buchwald
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:    United States v. Vo, 19 Cr. 00223 (NRB)

     Hon. Judge Buchwald:

     I write with consent of the government (AUSA Crowley) to request a 60-day adjournment of the
     December 5, 2019, sentencing in this case.
     The parties need the additional time to confer on disputed issues at sentence and the defense
     needs additional time to prepare for the sentencing proceeding. Ms. Vo, after a long wait, is now
     enrolled in the Focus Forward program at the MCC and would like to complete the program
     prior to sentence so that the Court could hear from her teachers as well as others at the MCC
     whose opinion may impact the sentence imposed by the Court.
     We thank the Court for its time and attention to this matter.


                                                           Sincerely,

                                                           /s/Sabrina P. Shroff
                                                           Counsel to Kim Anh Vo



     cc: Counsel of record
     SPS/sps
